Case 14-32376        Doc 64     Filed 12/19/18     Entered 12/19/18 11:05:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32376
         Peter Novak
         Karen Novak
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/04/2014.

         2) The plan was confirmed on 11/21/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/29/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/24/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $150,693.00.

         10) Amount of unsecured claims discharged without payment: $21,066.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-32376       Doc 64      Filed 12/19/18    Entered 12/19/18 11:05:50                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $46,458.00
        Less amount refunded to debtor                           $46.33

 NET RECEIPTS:                                                                                  $46,411.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $1,500.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,235.72
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,735.72

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Secured             0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP               Unsecured         666.00      2,594.75         2,594.75      2,594.75        0.00
 CACH LLC                       Unsecured         295.00        294.52           294.52        294.52        0.00
 CAPITAL RECOVERY V LLC         Unsecured            NA         677.09           677.09        677.09        0.00
 CERTIFIED SERVICES INC         Unsecured         120.68        141.44           141.44        141.44        0.00
 COLLECTION PROFESSIONALS INC   Unsecured         419.92        434.27           434.27        434.27        0.00
 COMENITY BANK                  Unsecured         577.00        577.80           577.80        577.80        0.00
 GREEN TREE                     Unsecured     14,510.00     14,432.93        14,432.93      14,432.93        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA          70.23            70.23          70.23       0.00
 INTERNAL REVENUE SERVICE       Priority       2,000.00       3,434.99         3,434.99      3,434.99        0.00
 MIDLAND FUNDING LLC            Unsecured      2,801.00       2,800.72         2,800.72      2,800.72        0.00
 MIDLAND FUNDING LLC            Unsecured         596.65        596.65           596.65        596.65        0.00
 PENNYMAC LOAN SERVICES         Secured        1,729.88       1,729.88         1,729.88      1,729.88        0.00
 PENNYMAC LOAN SERVICES         Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         455.00        455.38           455.38        455.38        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,113.00       2,113.84         2,113.84      2,113.84        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,643.00       1,642.80         1,642.80      1,642.80        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,172.00       1,172.46         1,172.46      1,172.46        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,491.00       1,491.08         1,491.08      1,491.08        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,526.00       2,526.08         2,526.08      2,526.08        0.00
 FRYS                           Unsecured      2,066.00            NA               NA            0.00       0.00
 PRIMARY FINANCIAL              Unsecured      1,759.00            NA               NA            0.00       0.00
 SECURITY CREDIT SERVICE        Unsecured         677.00           NA               NA            0.00       0.00
 VISION FINANCIAL SERVICING     Unsecured          90.00           NA               NA            0.00       0.00
 VISION FINANCIAL SERVICING     Unsecured         172.00           NA               NA            0.00       0.00
 SILVER CROSS HOSPITAL          Unsecured         280.42           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-32376       Doc 64        Filed 12/19/18    Entered 12/19/18 11:05:50             Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal      Int.
 Name                                Class    Scheduled      Asserted      Allowed        Paid         Paid
 SILVER CROSS HOSPITAL            Unsecured         168.57           NA           NA            0.00       0.00
 SILVER CROSS HOSPITAL            Unsecured      7,854.60            NA           NA            0.00       0.00
 SYNERPRISE CONSULTING SERVICE    Unsecured         104.50           NA           NA            0.00       0.00
 TAKE CARE HEALTH SYSTEMS         Unsecured          10.20           NA           NA            0.00       0.00
 HEARTLAND CARDIOVASCULAR CE      Unsecured          38.70           NA           NA            0.00       0.00
 ILLINOIS COLLECTION SERVICE      Unsecured          41.40           NA           NA            0.00       0.00
 LOYOLA MEDICINE                  Unsecured         127.00           NA           NA            0.00       0.00
 LOYOLA UNIVERSITY MEDICAL CEN    Unsecured          12.00           NA           NA            0.00       0.00
 LOYOLA UNIVERSITY MEDICAL CEN    Unsecured          11.70           NA           NA            0.00       0.00
 MALCOLM S GERALD                 Unsecured         567.44           NA           NA            0.00       0.00
 MEDICAL BUSINESS BUREAU          Unsecured         150.00           NA           NA            0.00       0.00
 MEDICAL BUSINESS BUREAU          Unsecured         150.73           NA           NA            0.00       0.00
 MICHAEL F BYRNES                 Unsecured         193.00           NA           NA            0.00       0.00
 CAVALRY PORTFOLIO SERVICING      Unsecured      1,247.00            NA           NA            0.00       0.00
 CERTIFIED SERVICES               Unsecured         157.00           NA           NA            0.00       0.00
 CHASE                            Unsecured           2.00           NA           NA            0.00       0.00
 CHASE                            Unsecured         360.00           NA           NA            0.00       0.00
 MIDWEST RESPIRATORY              Unsecured          87.30           NA           NA            0.00       0.00
 NAPERVILLE DENTAL CARE           Unsecured         329.00           NA           NA            0.00       0.00
 PLUS DIAGNOSTICS                 Unsecured         108.17           NA           NA            0.00       0.00
 ADVOCATE MEDICAL GROUP           Unsecured          27.00           NA           NA            0.00       0.00
 ALLIED ANESTHESIA ASSOC          Unsecured         150.73           NA           NA            0.00       0.00
 CALEDONIA FINANCIAL SERVICES     Unsecured      1,113.00            NA           NA            0.00       0.00
 ASSOCIATED RADIOLOGISTS OF JOL   Unsecured          15.00           NA           NA            0.00       0.00
 CREDITORS COLLECTION BUREAU      Unsecured         111.00           NA           NA            0.00       0.00
 DELL FINANCIAL SERVICES          Unsecured      2,709.46            NA           NA            0.00       0.00
 EM STRATEGIES                    Unsecured          85.00           NA           NA            0.00       0.00
 EM STRATEGIES                    Unsecured          12.75           NA           NA            0.00       0.00
 EM STRATEGIES                    Unsecured          57.00           NA           NA            0.00       0.00
 EM STRATEGIES                    Unsecured           8.55           NA           NA            0.00       0.00
 EM STRATEGIES                    Unsecured          12.75           NA           NA            0.00       0.00
 SILVER CROSS HOSPITAL            Unsecured      5,364.65       1,716.80     1,716.80      1,716.80        0.00
 TD BANK USA NA                   Unsecured      3,356.00       3,356.75     3,356.75      3,356.75        0.00
 TD BANK USA NA                   Unsecured         415.00        415.49       415.49        415.49        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-32376        Doc 64      Filed 12/19/18     Entered 12/19/18 11:05:50             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $1,729.88          $1,729.88              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,729.88          $1,729.88              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,434.99          $3,434.99              $0.00
 TOTAL PRIORITY:                                          $3,434.99          $3,434.99              $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,511.08         $37,511.08              $0.00


 Disbursements:

         Expenses of Administration                             $3,735.72
         Disbursements to Creditors                            $42,675.95

 TOTAL DISBURSEMENTS :                                                                     $46,411.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
